Appeal from a decision of the Supreme Court, Niagara County (Richard C. Kloch, *1733Sr., A.J.), entered February 16, 2010 in a personal injury action. The decision found plaintiff to be entitled to summary judgment on liability pursuant to Labor Law § 240 (1).
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: In this Labor Law and common-law negligence action, defendants purport to appeal from an order granting plaintiff’s motion for partial summary judgment on liability with respect to the Labor Law § 240 (1) claim. The appeal must be dismissed because that order is not included in the record on appeal (see Rodriquez v Chapman-Perry, 63 AD3d 645 [2009]), and “ £[n]o appeal lies from a mere decision’ ” (Pecora v Lawrence, 28 AD3d 1136, 1137 [2006]; see Harvey v Gaulin [appeal No. 2], 68 AD3d 1789 [2009]). Present — Centra, J.P., Fahey, Lindley, Gorski and Martoche, JJ. [Prior Case History: 27 Misc 3d 478.]